182 F.2d 352
C. E. WALKERv.H. W. SKINNER (D. W. Skinner, Administrator CTA substituted)and D. W. Skinner.
No. 4098.
United States Court of Appeals Tenth Circuit.
June 9, 1950.

Hal M. Black and John B. Bryant, Wichita, Kan., for appellant.
Collins, Williams, Hughes & Martin, Wichita, Kan., for appellee.
Appeal from the United States District Court for the District of Kansas.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed June 1, 1950, on motion of appellee, for failure to prosecute.